DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. #50 as shown in Fig. 3-5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification fails to mention Ref. #50 as shown in Fig. 3-5; &
The specification uses Ref. #40 to describe both an attachment & a combustion air blower.
Appropriate correction is required.
Claim Objections
Claims 3 & 4 are objected to because of the following informalities:
Each of Claims 3 & 4 recites “the basic opening cross-sectional dimension”, which lacks antecedent basis in each of the claims; however, further consideration of the specification appears to indicates the “basic the basic opening cross-sectional dimension” is “the cross-sectional dimension” of the fuel feed line passage opening before the fuel feed line is passed therethrough, as described in Para. 9.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Blaschke et al., DE #10-2017-125783
[Blaschke ('783)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8 & 11-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Blaschke ('783).
In Re Claims 1, 5, 7, 8 & 11-17, Blaschke ('783) discloses (See machine translation, attached):
Cl. 1: A vehicle heater (Vehicle Heater #10) comprising:
a housing with a circumferential wall defining a combustion air flow space (Heat Exchanger Housing #12 comprising Circumferential Wall #24 & defining Combustion Air Flow Space #26), the circumferential wall having a fuel feed line passage opening (Fuel Supply Passage Opening #38);
a combustion chamber assembly unit to be fed with fuel and combustion air (Combustor Assembly #18 receiving air from Combustion Air Supply #52 & Fuel Line #36);
a fuel feed line adjoining the combustion chamber assembly unit and configured to feed fuel to the combustion chamber assembly unit (Fuel Feed Line #36),
wherein the fuel feed line comprises a combustion chamber assembly unit connection end area, adjoining the combustion chamber assembly unit (At least Fig. 6: Attached point between Fuel Line #36 & Combustor Assembly #18), an external connection end area, located outside the circumferential wall (At least Fig. 3: The inlet connection end of Fuel Supply Line #36 extending to the exterior of Heater #10), and a line area extending between the combustion chamber assembly unit connection end area and the external connection end area and passing through the fuel feed line passage opening (Fig. 3, 4, 6: Fuel Line #36 extending between the exterior connection portion & the portion attached to Combustor #18); and
a sealing formation comprising a sealing formation area (Seal Formation #56), wherein:
the sealing formation area is positioned meshing with the fuel feed line passage opening providing an essentially fluid-tight closure between the circumferential wall and the line area of the fuel feed line (At least Abstract; P. 4, Ln. 40-47: Seal Formation #62 , which form a seal around Fuel Supply Line #36);
the sealing formation has, in the sealing formation area, a sealing formation passage opening through which the line area of the fuel feed line passes (P. 4, Ln. 48-52: Seal Formation #58 includes Opening #68 through which Fuel Line #36 passes);
the fuel feed line has a larger cross-sectional dimension in a throughput length area passing through the sealing formation passage opening in the sealing formation area than in a section of the line area; and said section of the line area is located between the throughput length area and the external connection area (Opening #68 includes a “radial extension, i.e. elastically expands in the radial direction, as Fuel Line #36 passes therethrough).
Cl.  5, 7: wherein a cross-sectional dimension of the fuel feed line in the throughput length area is the same as a cross-sectional dimension of the fuel feed line in the area of the external connection end area / wherein the cross-sectional dimension of the fuel feed line in the throughput length area is at least 100% of the cross-sectional dimension of the fuel feed line in the area of the external connection end area (Fig. 3: The cross sectional area of Fuel Line #36 is shown as substantially constant in the region passing through Opening #38).
Cl.  8: wherein a basic opening cross-sectional dimension of the sealing formation passage opening is smaller than a cross-sectional dimension of the fuel feed line in the throughput length area in a state with the fuel feed line not inserted therein, whereby the throughput length area is positioned to pass through the sealing formation passage opening (Fig. 6: Opening #68 is positioned within Fuel Supply Passage Opening #38).
Cl.  11 & 12: further comprising a cross-sectional expansion device wherein the line area of the fuel feed line is enclosed by the cross-sectional expansion device in the throughput length area / wherein: the cross-sectional expansion device is fixed by connection in substance at the line area; or the cross-sectional expansion device is fixed by a frictional engagement at the line area or the cross-sectional expansion device is fixed by connection in substance at the line area and also fixed by a frictional engagement at the line area; or the cross-sectional expansion device forms one piece with the line area (P. 4, Ln. 48-52: The wall of Opening #68 is elastically expandable providing a “friction fit” between the walls of Opening #68 & Fuel Line #36).
Cl.  13: further comprising a combustion air blower adjoining an end face of the circumferential wall of the housing in a direction of a housing longitudinal axis, the combustion air blower being configured to feed combustion air into the combustion air flow space (At least Abstract: Combustion Air Blower #30 located at an axial end of Heater #10 along Axis “L” ), wherein: the sealing formation area is a first sealing formation area; the sealing formation has a second sealing formation area; and the second sealing formation area is arranged between the end face of the circumferential wall and the blower housing and forms an essentially fluid-tight closure between the end face of the circumferential wall and a blower housing of the combustion air blower (At least Abstract: Seal #54 includes First Seal Formation Region #58 & Second Seal Formation Region #62, Seal Formation Region #58 providing a fluid tight seal between End Face #28 & Blower Housing #32).
Cl.  14: wherein: the sealing formation comprises a sealing element providing the first sealing formation area (Fig. 6-8: One of Seal Elements #58, 62) and the second sealing formation area (The other of Seal Elements #58, 62); or/and the second sealing formation area has a ring-shape configuration adapted to a circumferential contour of the circumferential wall (First Seal Formation Region #58 is substantially circular in shape to match the shape of the housing); or the sealing formation comprises a sealing element providing the first sealing formation area and the second sealing formation area and the second sealing formation area has a ring-shape configuration adapted to a circumferential contour of the circumferential wall.
Cl.  15: wherein the first sealing formation area extends from the second sealing formation area so as to project essentially in a direction of the housing longitudinal axis and to mesh with the fuel feed line passage opening (Seal Formation Area #62 extends from Area #58 & longitudinally projects into Fuel Supply Passage Opening #38).
Cl.  16: wherein the sealing formation is made of elastomer material (At least P. 3, Line 31; P. 4, Ln. 32).
Cl.  17: wherein: the housing is part of a heat exchanger housing; and the combustion chamber assembly unit is carried at a bottom area of the heat exchanger housing (Housing #12 is a heat exchanger housing with Combustor Assembly being carried in the bottom area of Heater #10 by Mounting Foot #46).
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9 & 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Blaschke ('783) as applied to claim Blaschke ('783) above.
In Re Claims 2-4, with respect to:
Cl. 2: wherein the sealing formation passage opening, without having the throughput length area positioned passing therethrough, has the same cross-sectional dimension as the fuel feed line in the area of the external connection end area ;
Cl. 3: wherein the basic opening cross-sectional dimension is at least 90% of the cross-sectional dimension of the fuel feed line in the area of the external connection end area; &
Cl. 4: wherein the basic opening cross-sectional dimension is at least 100%, of the cross-sectional dimension of the fuel feed line in the area of the external connection end area;
the relative cross sectional dimension of the opening area would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that either of a 90% or 100% cross section solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the vehicle heater of Blaschke ('783) would function equally well in either configuration.  Note in Para. 10-12 of the instant application, the effects of the relative dimensions recited are not considered new or unexpected results produced therefrom.
In Re Claims 6, 9 & 10, with respect to:
Cl. 6: wherein the cross-sectional dimension of the fuel feed line in the throughput length area is at least 90% of the cross-sectional dimension of the fuel feed line in the area of the external connection end area;
Cl. 9: wherein the cross-sectional dimension of the fuel feed line in the throughput length area is at least 105% of the basic opening cross-sectional dimension; &
Cl. 10: wherein the cross-sectional dimension of the fuel feed line in the throughput length area is at least 110% of the basic opening cross-sectional dimension;
each of the recited limitations is considered an obvious matter of design as discussed in Claims 2-4 above.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762